Citation Nr: 1549537	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right hand, fracture of fifth (5th) finger with residuals with mild degenerative joint disease (DJD), interphalangeal joint, and ring finger status post tendon repair.  

2.  Entitlement to an initial compensable evaluation for scars, right hand, 5th finger and ring finger.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and noncompensable ratings for (1) fracture of right 5th finger with residuals and (2) scar, right 5th finger.  The Veteran disagreed with this decision and, in the April 2014 statement of the case (SOC), the RO continued the noncomepnsable rating for each disability.  The Veteran perfected his appeal in April 2014 with the submission of a VA form 9, indicating that his right hand little finger and ring finger residuals of injury limited the jobs he could perform.  Noting that the Veteran's October 2011 claim was one for right hand injury, and only the right 5th finger had been fully addressed, the RO ordered additional VA examination.  Thereafter, in July 2014, the RO issued a rating decision and a supplemental statement of the case (SSOC), characterizing the disability as right hand, fracture of 5th finger with residuals with mild DJD interphalangeal joint and ring finger status post tendon repair, but continuing the noncompensable rating.  

The Veteran's argument in his VA form 9 also relates to scars on the two fingers that now make up his disability.  The record reflects the clear intention of the Veteran to appeal the totality of the right hand injury residuals, including the scars.  The Board has added this issue on the title page and will consider it as part of this appeal despite the fact that it was not listed in the SSOC.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran also claims to be unemployable as a result of his service-connected right hand, fracture of 5th finger with residuals with mild DJD interphalangeal joint and ring finger status post tendon repair, and right little and ring finger scars, which the Board construes as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See the Veteran's aforementioned April 2014 VA form 9 and his July 2012 statement indicating that he has had to turn down jobs and cannot perform work-related tasks due to the lack of use of his 5th and ring fingers of the right hand.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the applicable period the right hand, fracture of 5th finger with residuals with mild DJD, interphalangeal joint, and ring finger status post tendon repair, have been manifested by painful limited motion of both fingers, and favorable ankylosis of the little finger.

2.  Throughout the applicable period the scars, right hand, 5th finger and ring finger have been consisted of two painful scars.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no more, for right hand, fracture of 5th finger with residuals with mild DJD, interphalangeal joint, and ring finger status post tendon repair have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5003-5227 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no more, for painful scars, right hand, 5th finger and ring finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the increased rating claim being decided herein arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for hearing loss disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims being decided.  There is no evidence that there are any outstanding records relevant to these claims.  The Veteran has been examined on two occasions throughout the appeal.  The Board has reviewed these examinations and finds that they are adequate on which to rate the Veteran's disability. 

The Board will therefore proceed to the merits of the claims being decided herein.

II. Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses is to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's right (major) hand disability, consisting of residuals of injury to the 5th or little finger and the ring finger, is rated non-compensable (zero percent) throughout the appeal.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 10 percent evaluation is assigned for amputation of the little or ring finger without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is assigned for amputation of the little or ring finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156 (2015).

A maximum 10 percent evaluation is provided when two digits of one hand have favorable ankylosis, when the ring and little fingers are involved.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2015).  A noncompensable evaluation is also assigned for unfavorable or favorable ankylosis of one digit, when the digit involved is the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015). 

A note to this provision indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id. 

Diagnostic Code 5230 provides for evaluation of limitation of motion of either the ring or little finger.  Under this provision, any limitation of motion of the ring or little finger is assigned a zero percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

A 10 percent evaluation is assigned for one or two scars that are painful or unstable, whereas three or for such scars are rated at 20 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

III. Discussion and analysis

The Veteran urges that compensable ratings are warranted for the service-connected residuals of right hand injury.  He stated that the ring and small fingers were injured.  He stated in November 2011 that despite two surgeries and much physical therapy, he cannot straighten the finger (he did not specify which one but this appears to be the little finger) except by using the device the physical therapist gave him.  It cannot straighten on its own.  Because of this it has been slammed in doors and scar tissue has grown where the pins were placed, making it painful during the cold weather.  

In March 2012, the Veteran was afforded a VA examination of the right hand.  He was noted to be right-hand dominant.  The examiner recorded the Veteran's history of injury in May 1993 during service.  It was noted that he had a surgical procedure to pin the right 5th metacarpal fracture and repair the extensor tendon mechanism.  The examiner observed the Veteran's fixed deformity of the PIP and DIP joints since this time.  The Veteran reported that his little finger gets caught up in clothing and objects and he has some discomfort when he fully flexes the MCP joint.  The examination showed a current diagnosis for fracture finger with residuals that the examiner opined were related to injury during military service.  No flare-ups impacting function were reported.  There was a gap of 1 inch or more between the little finger and the palm when attempting to touch the palm and painful motion of the little finger beginning at a gap of less than 1 inch.  Repetitive use testing showed no additional limitation.  There was functional loss assessed as pain, less movement than normal and deformity in the little finger.  There was ankylosis of the PIP joint of the little finger fixed in flexion at 30 degrees.  

As to scars, the scars on the right little finger were noted as not painful and/or unstable; nor was the total area of all related scars greater than 39 square cm (6 square inches.  

March 2012 X-rays included three views of the right hand and little finger showing moderate deformity of the proximal IP joint and adjacent proximal phalanx.  The appearance suggested an old, healed fracture which was intra-articular.  The resulting deformity of the joint surfaces has caused early osteoarthritis with resorption of the articular head of the proximal phalanx.  Lateral view showed mild deformity in the base of the distal phalanx, also most likely resulting from an old fracture.  The distal IF joint was relatively intact, with only minor early degenerative change seen.  The impression was old fractures of the "right and finger" with moderately severe post traumatic degenerative changes involving the proximal IP joint, and milder degenerative changes in the distal IF joint.

As noted, in his VA form 9, the Veteran asserts that the right hand disability in fact includes the little and ring fingers, with no use of the little finger and limited use of the ring finger.  The joints of the small finger get worse seemingly by the day.  He has to constantly stop working to stretch out the fingers and massage them with the left hand.  The scar on the small finger extends the length of the finger and the scar on the ring finger is between the knuckle and the hand.  

As the RO became aware that the Veteran's contentions encompassed the whole right hand, including specifically the ring finger and the 5th finger, an additional examination was ordered.  The Veteran was afforded this examination in June 2014.  The examining physician reviewed the Veteran's records related to his claim.  The VA examiner opined that he had right hand ring finger status post tendon repair that was at least as likely as not related to the tendon repair he had during service.  Thus, this is considered part of the service-connected disability.  

The examiner also noted that the diagnoses included (1) right hand fracture of 5th metacarpal, (2) right hand ring finger status post tendon repair, and (3) mild DJD interphalangeal joints 5th digit, progression from #1.  These fingers had a gap of one inch or more between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Thus, there was less than normal movement of both fingers.  There was also weakened movement, incoordination and deformity of the little finger.  There was no objective evidence of painful motion and no change after repetitive testing.  X-rays showed DJD in the right hand.  

There was ankylosis of the right ring finger flexed to 30 degrees in the PIP joint.  The Board notes that while only the right ring finger is mentioned as ankylosed, this appears to be an error as only the right little finger was mentioned as ankylosed in the March 2012 examination.  This 2014 examination includes findings for both fingers, as both were noted as having painful motion.  Thus, the Board concludes that the right ring finger was listed here as ankylosed in error, and it should read the little finger.  This comports with the Veteran's description of his functional loss.

Again, as to scars, these were noted as not painful or unstable.  They measured approximately 2 1/2 X 1/8 inch (little finger) and 1 1/2 X 1/8 inch (ring finger).  

The examiner answered no to the question of whether there was such functional impairment that the Veteran would be equally served by amputation with prosthesis.  

Functionally, the examiner opined that the Veteran was limited in that he was not able to grip with the 4th and 5th digits.  But the examiner concluded that he was ultimately unable to actually determine the functional limitations without resorting to speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

Under Diagnostic Codes 5227 and 5230, maximum non-compensable ratings are warranted for ankylosis (favorable or unfavorable) and limitation of motion of the little finger, respectively.  Furthermore, VA examination shows that only one of the right hand ring or little fingers has been ankylosed, so a 10 percent rating under Diagnostic Codes 5223 is not applicable, as it requires two digits to be ankylosed.  VA examination has, however, shown objective evidence of pain on active range of motion as well as limitation of motion, albeit without additional limitation of flexion of the little or ring fingers to the palm following repetitive use.  The appellant is already receiving the maximum schedular evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230, despite it being non-compensable.  The Board finds, however, that consideration under 38 C.F.R. § 4.59 is warranted.  This section reflects, among other things, that it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion of the combined little and ring fingers during this period of time, and a 10 percent rating is therefore granted.  A review of the rating schedule, however, indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent.  

The assignment of this rating is as commensurate with degenerative arthritis.  As noted there is painful limitation of motion for consideration under § 4.59, which is noncompensable under the schedule.  As such, DC 5003 applies, and a 10 percent is warranted. 

Additionally, the Board finds that a 10 percent rating is warranted for the Veteran's scars of the right little and ring finger in combination because they represent 2 painful scars.  The Veteran's consistent assertions in written statements as to the painful nature of these scars is credited, despite the fact that the actual examinations do not show complaints of pain.  The scars meet the criteria for a 10 percent rating under Diagnostic Code 7804.  However, a higher rating based on these scars is not shown as there is no identified functional limitation attributable to the scars and there are only 2 such scars.  Again, the functional limitation in the areas of the scars has been attributed to the right little and ring finger disabilities discussed above, and the evaluation of the same manifestation under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

The Board acknowledges the Veteran's assertions that his service-connected right hand disabilities are more severe than evaluated to include his reports of pain, weakness and difficulty holding things.  The Veteran is competent to report his symptoms and has presented credible evidence, and these symptoms have been considered in assigning the aforementioned rating.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the lay and medical evidence demonstrates that the criteria for separate 10 percent ratings, but no higher, are warranted.

IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

As to the right hand disability, the first Thun element is not satisfied here.  The Veteran's right hand disability is manifested by limitation of motion, pain, limited flexion, deformity, ankylosis and weakness.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the musculoskeletal disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, 5230.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right little and ring finger disabilities, that encompass the right hand disability, as the rating criteria describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.

As to the right little and ring finger scars, the first Thun element is also not satisfied here.  The disability is manifested by painful scars, which is specifically contemplated by the rating schedule as part of the rating schedule for scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In summary, the schedular criteria for this disability contemplates the current disability picture.  In short, there is nothing exceptional or unusual about the right ring and little finger scars as the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent rating, and no higher, is granted for right hand, fracture of 5th finger with residuals with mild DJD, interphalangeal joint, and ring finger status post tendon repair, subject to regulations applicable to the payment of monetary benefits.

A 10 percent rating, and no higher, is granted for scars, right 5th and ring fingers, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran has asserted that he is disabled due to his service-connected residuals of right hand injury, which includes the right little and ring fingers and scars on those fingers.  He reported that he has difficulty with work tasks because he has no use of his right little finger and limited use of the right ring finger.  The Veteran noted that he has had to turn down jobs due to the disability.  He thus seeks a TDIU.  See Rice, supra.  As the AOJ has not yet adjudicated this claim, remand is required.

The Board notes also that Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  As the claim for TDIU is being remanded for the reasons stated above, the RO should address on remand whether the Veteran is asserting that the right hand disability including the ring and little fingers, and scars on those fingers, combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability in the context of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information. 

2.  Conduct all appropriate development required as a result of the Veteran's completed TDIU application form, including any deemed necessary made in accordance with Johnson, supra.

3.  Thereafter, adjudicate the issue of TDIU.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claim since the last statement of the case.  The Veteran should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


